Exhibit 99.1 News From Royal Caribbean Cruises Ltd. Corporate Communications Office 1050 Caribbean Way, Miami, Florida 33132-2096 Contact: Laura Hodges (305) 982-2625 For Immediate Release ROYAL CARIBBEAN REPORTS NOTABLY HIGHER FIRST QUARTER EARNINGS MIAMI – April 20, 2015 – Royal Caribbean Cruises Ltd. (NYSE, OSE: RCL) today reported stronger than expected first quarter results and updated its outlook for the full year. Commercially the year is turning out as expected, with strong booking trends and yield growth for all major products. The strengthening of the US Dollar and the rise in fuel prices are negatively affecting earnings, but cost efficiencies are mitigating a large portion of the impact. KEY HIGHLIGHTS Results for the First Quarter 2015: > Net Yields were down 1.0% on a Constant-Currency basis (down 5.4% As-Reported). Strong close-in pricing on Caribbean sailings drove the better than anticipated performance. > Net Cruise Costs (“NCC”) excluding fuel increased 0.9% on a Constant-Currency basis (down 1.7% As-Reported), significantly better than guidance driven by further efficiencies. > Adjusted Net Income was $45.2 million, or $0.20 per share, versus a forecast of $0.10 to $0.15 per share. Currency and fuel negatively impacted the first quarter by $0.05. > US GAAP Net Income was $45.2 million or $0.20 per share, versus $26.5 million or $0.12 per share in 2014. Full Year 2015: > Adjusted EPS is expected to be in the range of $4.45 to $4.65 per share – $0.20 lower than our previous guidance. The strengthening of the US Dollar and the increase in fuel prices have negatively impacted the full year by $0.36. > Net Yields are expected to increase 2.5% to 4.0% on a Constant-Currency basis (down 0.5% to 2.0% As-Reported). The slight narrowing of the range is driven by somewhat weaker onboard revenue trends from non-US guests due to the strengthening of the US Dollar. > NCC excluding fuel are expected to be flat to down 1% on a Constant-Currency basis (down 2.5% to 3.5% As-Reported). “It is gratifying to post another strong quarter with both revenues and expenses exceeding expectations,” said Richard D. Fain, chairman and chief executive officer. “Despite ongoing volatility in the currency and fuel markets, our Double-Double program remains solidly on track.” FIRST QUARTER RESULTS Adjusted Net Income for the first quarter of 2015 was $45.2 million, or $0.20 per share, compared to Adjusted Net Income of $46.1 million, or $0.21 per share, in the first quarter of 2014. Results were approximately $0.08 better than the mid-point of guidance, despite a $0.05 currency and fuel headwind. US GAAP Net Income for the first quarter 2015 was $45.2 million or $0.20 per share compared to $26.5 million or $0.12 per share in 2014. Net Yields on a Constant-Currency basis decreased 1.0% during the quarter. Strong close-in demand for Caribbean sailings catapulted yields over the top end of guidance and more than offset weaker onboard sales from our internationally sourced guests. Given that the majority of onboard revenue sales are priced in US Dollars, the strengthening of the Dollar reduced the purchasing power of many of our internationally sourced guests, which modestly affected their onboard spend. Constant-Currency NCC excluding fuel increased 0.9% which is 160 basis points better than guidance, mainly driven by efficiencies. Bunker pricing net of hedging for the first quarter was $597 per metric ton and consumption was 344,000 metric tons. FULL YEAR 2015 The company has updated full year Adjusted EPS guidance to a range of $4.45 to $4.65 from $4.65 to $4.85.The strengthening of the US Dollar and the increase in fuel prices since our January guidance is expected to negatively impact earnings by $0.36. Page 2 of 16 Constant-Currency Net Yields are expected to be in the range of up 2.5% to 4.0%, a slight reduction from previous guidance mainly due to the impact of the stronger US Dollar on the purchasing power of our non-US guests. Net Cruise Costs excluding fuel are expected to be flat to down 1% on a Constant-Currency basis, better than previous guidance of 1% or better. The fundamentals of the business as well as the company’s focus on the targets associated with the Double-Double program remain on track and are unchanged. “The business continues to perform well, despite the currency volatility,” said Jason T. Liberty, chief financial officer. “Our unwavering commitment to cost consciousness has helped us identify further efficiencies that are driving a significant shift in our cost guidance for the full year. This type of operational focus throughout all facets of our business is a core enabler of our continued financial success.” Overall booking volumes during the first quarter were higher than prior year levels even after adjusting for our increase in capacity. Caribbean itineraries enjoyed particularly strong demand, and bookings were also up year-over-year for Europe and China itineraries. As previously discussed, the company has taken actions to extend its booking curve, as a result of which booked load factors and APDs are higher than historical levels. More recently, the company has taken further steps to improve the integrity of its pricing model including steps to eliminate last minute discounting. Overall, European itineraries are booked at a higher load factor and APD than last year. Western Mediterranean itineraries have been booking well, while trends have been a little weaker for Eastern Mediterranean itineraries, particularly those that turn in Turkey. Demand for China remains strong and bookings have been outpacing expectations despite the significant capacity growth in the region. Page3 of 16 Taking into account current fuel pricing, interest rates, currency exchange rates and the factors detailed above, the company expects 2015 guidance for Adjusted EPS to be in the range of $4.45 to $4.65 per share. SECOND QUARTER 2015 Constant-Currency Net Yields are expected to increase approximately 3.5% in the second quarter of 2015. NCC excluding fuel are expected to be up approximately 4.5% on a Constant-Currency basis. Based on current fuel pricing, interest rates and currency exchange rates, the company expects second quarter Adjusted EPS will be approximately $0.70 per share. FUEL EXPENSE AND SUMMARY OF KEY GUIDANCE STATS Fuel Expense The company does not forecast fuel prices, and its fuel cost calculations are based on current at-the-pump prices, net of hedging impacts.Based on today’s fuel prices the company has included $213 million and $834 million of fuel expense in its second quarter and full year 2015 guidance, respectively. Forecasted consumption is 52% hedged via swaps for the remainder of 2015 and 55%, 40% and 20% hedged for 2016, 2017 and 2018, respectively.For the same four years, the average cost per metric ton of the hedge portfolio is approximately $638, $562, $540 and $503, respectively. Page4 of 16 The company provided the following fuel statistics for the second quarter and full year 2015: FUEL STATISTICS Second Quarter 2015 Full Year 2015 Fuel Consumption (metric tons) Fuel Expenses $213 million $834 million Percent Hedged (fwd consumption) 52% 52% Impact of 10% change in fuel prices $7 million $22 million In summary, the company provided the following guidance for the second quarter and full year of 2015: GUIDANCE As-Reported Constant-Currency Second Quarter 2015 Net Yields Approx. (1.5%) Approx. 3.5% Net Cruise Costs per APCD Approx. (3.0%) Flat to slightly down Net Cruise Costs per APCD Excluding Fuel Approx. 1.0% Approx. 4.5% Full Year 2015 Net Yields (0.5%) to (2.0%) 2.5% to 4.0% Net Cruise Costs per APCD (5.5%) to (6.5%) (3.5%) to (4.5%) Net Cruise Costs per APCD Excluding Fuel (2.5%) to (3.5%) Flat to down (1%) Second Quarter 2015 Full Year 2015 Capacity Increase 5.2% 5.5% Depreciation and Amortization $200 to $210 million $830 to $840 million Interest Expense, net $70 to $80 million $260 to $270 million Adjusted EPS Approx. $0.70 $4.45 to $4.65 Page 5 of 16 1% Change in Currency $2 million $12 million 1% Change in Net Yield $15 million $63 million 1% Change in NCC x fuel $9 million $34 million 1% Change in LIBOR $10 million $37 million Exchange rates used in guidance calculations: Current – April Previous – January GBP AUD CAD BRL EUR LIQUIDITY AND FINANCING ARRANGEMENTS As of March 31, 2015, liquidity was $0.8 billion, including cash and the undrawn portion of the company’s unsecured credit facilities.The company noted that scheduled debt maturities for the remainder of 2015, 2016, 2017, 2018 and 2019 are $0.7 billion, $2.0 billion, $0.9 billion, $1.9 billion and $0.5 billion, respectively. CAPITAL EXPENDITURES AND CAPACITY GUIDANCE Based upon current ship orders, projected capital expenditures for full year 2015, 2016, 2017, 2018 and 2019 are $1.6 billion, $2.3 billion, $0.4 billion, $2.2 billion and $0.4 billion, respectively. Capacity increases for 2015, 2016, 2017, 2018 and 2019 are expected to be 5.5%, 6.3%, 3.1%, 3.9% and 3.9%, respectively. These figures do not include potential ship sales or additions that the company may elect to make in the future. Page6 of 16 CONFERENCE CALL SCHEDULED The company has scheduled a conference call at 9:30 a.m. Eastern Daylight Time today to discuss its earnings. This call can be heard, either live or on a delayed basis, on the company's investor relations web site at www.rclinvestor.com. Selected Operational and Financial Metrics Adjusted Net Income Adjusted Net Income represents net income excluding certain items that we believe adjusting for is meaningful when assessing our performance on a comparative basis.For the periods presented, these items included restructuring charges, other costs related to our profitability initiatives, and the estimated impact of the divested Pullmantur non-core businesses. The estimated impact of the divested Pullmantur non-core businesses was arrived at by adjusting the net income (loss) of these businesses for the ownership percentage we retained as well as for intercompany transactions that are no longer eliminated in our consolidated statements of comprehensive income (loss) subsequent to the sales transaction. Adjusted Earnings Per Share (“Adjusted EPS”) Represents Adjusted Net Income divided by the diluted shares outstanding at the end of the reporting period. We believe this measure is meaningful when assessing our performance on a comparative basis. Available Passenger Cruise Days (“APCD”) APCD is our measurement of capacity and represents double occupancy per cabin multiplied by the number of cruise days for the period.We use this measure to perform capacity and rate analysis to identify the main non-capacity drivers that cause our cruise revenues and expenses to vary. Page7 of 16 Constant-Currency We believe Net Yields, Net Cruise Costs and Net Cruise Costs Excluding Fuel are our most relevant financial measures.However, a significant portion of our revenue and expenses are denominated in currencies other than the US Dollar.Because our reporting currency is the US Dollar, the value of these revenues and expenses in US Dollars will be affected by changes in currency exchange rates.Although such changes in local currency prices are just one of many elements impacting our revenues and expenses, it can be an important element.For this reason, we also monitor Net Yields, Net Cruise Costs and Net Cruise Costs Excluding Fuel on a “Constant-Currency” basis – i.e. as if the current period’s currency exchange rates had remained constant with the comparable prior period’s rates.We calculate "Constant-Currency" by applying the average prior year period exchange rates for each of the corresponding months of the reported and/or forecasted period, so as to calculate what the results would have been had exchange rates been the same throughout both periods.We do not make predictions about future exchange rates and use current exchange rates for calculations of future periods.It should be emphasized that the use of Constant-Currency is primarily used by us for comparing short-term changes and/or projections.Over the longer term, changes in guest sourcing and shifting the amount of purchases between currencies significantly change the impact of the purely currency-based fluctuations. Gross Cruise Costs Gross Cruise Costs represent the sum of total cruise operating expenses plus marketing, selling and administrative expenses. Gross Yields Gross Yields represent total revenues per APCD. Net Cruise Costs (“NCC”) and Net Cruise Costs (“NCC”) Excluding Fuel Represent Gross Cruise Costs excluding commissions, transportation and other expenses and onboard and other expenses and, in the case of Net Cruise Costs Excluding Fuel, fuel expenses. In measuring our ability to control costs in a manner that positively impacts net Page 8 of 16 income, we believe changes in Net Cruise Costs and Net Cruise Costs Excluding Fuel to be the most relevant indicators of our performance.We have not provided a quantitative reconciliation of projected Gross Cruise Costs to projected Net Cruise Costs and projected Net Cruise Costs Excluding Fuel due to the significant uncertainty in projecting the costs deducted to arrive at these measures.Accordingly, we do not believe that reconciling information for such projected figures would be meaningful. For the periods prior to the sale of the Pullmantur non-core businesses, Net Cruise Costs excludes the estimated impact of these divested businesses. Net Cruise Costs also excludes initiative costs reported within Marketing, Selling and Administrative expenses. Net Revenues Net Revenues represent total revenues less commissions, transportation and other expenses and onboard and other expenses.For the periods prior to the sale of the Pullmantur non-core businesses, Net Revenues excludes the estimated impact of these divested businesses. Net Yields Net Yields represent Net Revenues per APCD.We utilize Net Revenues and Net Yields to manage our business on a day-to-day basis as we believe that it is the most relevant measure of our pricing performance because it reflects the cruise revenues earned by us net of our most significant variable costs, which are commissions, transportation and other expenses and onboard and other expenses.We have not provided a quantitative reconciliation of projected Gross Yields to projected Net Yields due to the significant uncertainty in projecting the costs deducted to arrive at this measure.Accordingly, we do not believe that reconciling information for such projected figures would be meaningful. For the periods prior to the sale of the Pullmantur non-core businesses, Net Yields excludes the estimated impact of these divested businesses. Page 9 of 16 Occupancy Occupancy, in accordance with cruise vacation industry practice, is calculated by dividing Passenger Cruise Days by APCD.A percentage in excess of 100% indicates that three or more passengers occupied some cabins. Passenger Cruise Days Passenger Cruise Days represent the number of passengers carried for the period multiplied by the number of days of their respective cruises. Royal Caribbean Cruises Ltd. (NYSE, OSE: RCL) is a global cruise vacation company that owns Royal Caribbean International, Celebrity Cruises, Pullmantur, Azamara Club Cruises and CDF Croisières de France, as well as TUI Cruises through a 50 percent joint venture.Together, these six brands operate a combined total of 43 ships with an additional six under construction contracts, and two under conditional agreements.They operate diverse itineraries around the world that call on approximately 480 destinations on all seven continents.Additional information can be found on www.royalcaribbean.com, www.celebritycruises.com, www.pullmantur.es, www.azamaraclubcruises.com, www.cdfcroisieresdefrance.com or www.rclinvestor.com. Certain statements in this release relating to, among other things, our future performance constitute forward-looking statements under the Private Securities Litigation Reform Act of 1995.These statements include, but are not limited to, statements regarding expected financial results for the second quarter and full year 2015, and expectations regarding the timing and results of our Double-Double initiative, the costs and yields expected in 2015 and other future periods.Words such as “anticipate,” “believe,” “could,” “estimate,” “expect,” “goal,” “intend,” “may,” “plan,” “project,” “seek,” “should,” “will,” and similar expressions are intended to identify these forward-looking statements.Forward-looking statements reflect management’s current expectations, are inherently uncertain and are subject to risks, uncertainties and other factors, which could cause our actual results, performance or achievements to differ materially from the future results, performance or achievements expressed or implied in those forward-looking statements.Examples of these risks, uncertainties and other factors include, but are not limited to the following: the impact of the economic and geopolitical environment on the demand for cruises, the impact of the economic environment on our ability to generate cash flows from operations or obtain new borrowings from the credit or capital markets in amounts sufficient to satisfy our capital expenditures, debt repayments and other financing needs, incidents or adverse publicity concerning the cruise vacation industry, the uncertainties of conducting business internationally and expanding into new markets, changes in operating and financing costs, the impact of foreign exchange rates and fuel price fluctuations, vacation industry competition and changes in industry capacity and overcapacity, emergency ship repairs, including the related lost revenue, the impact of ship delivery delays, ship cancellations or ship construction price increases, financial difficulties encountered by shipyards or their subcontractors and the unavailability or cost of air service. Page 10 of 16 More information about factors that could affect our operating results is included under the captions “Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in our most recent annual report on Form 10-K, a copy of which may be obtained by visiting our Investor Relations web site at www.rclinvestor.com or the SEC’s web site at www.sec.gov. Undue reliance should not be placed on the forward-looking statements in this release, which are based on information available to us on the date hereof. We undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. Adjusted Measures of Financial Performance This press release includes certain adjusted financial measures as defined under Securities and Exchange Commission rules, which we believe provide useful information to investors as a supplement to our consolidated financial statements which are prepared and presented in accordance with generally accepted accounting principles, or GAAP. The presentation of adjusted financial information is not intended to be considered in isolation or as a substitute for, or superior to, the financial information prepared and presented in accordance with GAAP.These measures may be different from adjusted measures used by other companies. In addition, these adjusted measures are not based on any comprehensive set of accounting rules or principles. Adjusted measures have limitations in that they do not reflect all of the amounts associated with our results of operations as do the corresponding GAAP measures. A reconciliation to the most comparable GAAP measure of all adjusted financial measures included in this press release can be found in the tables included at the end of this press release. Page11 of 16 ROYAL CARIBBEAN CRUISES LTD. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (unaudited; in thousands, except per share data) Quarter Ended March 31, Passenger ticket revenues $ $ Onboard and other revenues Total revenues Cruise operating expenses: Commissions, transportation and other Onboard and other Payroll and related Food Fuel Other operating Total cruise operating expenses Marketing, selling and administrative expenses Depreciation and amortization expenses Restructuring charges - Operating Income Other income (expense): Interest income Interest expense, net of interest capitalized ) ) Other income (expense) Net Income $ $ Earnings Per Share: Basic $ $ Diluted $ $ Weighted-Average Shares Outstanding: Basic Diluted Comprehensive Loss Net Income $ $ Other comprehensive (loss) income: Foreign currency translation adjustments ) Change in defined benefit plans ) ) Loss on cash flow derivative hedges ) ) Total other comprehensive loss ) ) Comprehensive Loss $ ) $ ) STATISTICS Quarter Ended March 31, Passengers Carried Passenger Cruise Days APCD Occupancy 105.0% 104.5% Page 12 of 16 ROYAL CARIBBEAN CRUISES LTD. CONSOLIDATED BALANCE SHEETS (in thousands, except share data) Asof March 31, December 31, (unaudited) Assets Current assets Cash and cash equivalents $ $ Trade and other receivables, net Inventories Prepaid expenses and other assets Total current assets Property and equipment, net Goodwill Other assets $ $ Liabilities and Shareholders' Equity Current liabilities Current portion of long-term debt $ $ Accounts payable Accrued interest Accrued expenses and other liabilities Derivative financial instruments Customer deposits Total current liabilities Long-term debt Other long-term liabilities Commitments and contingencies Shareholders' equity Preferred stock ($0.01 par value; 20,000,000 shares authorized; none outstanding) - - Common stock ($0.01 par value; 500,000,000 shares authorized; 233,696,581 and 233,106,019 shares issued, March 31, 2015 and December 31, 2014, respectively) Paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Treasury stock (13,808,683 common shares at cost, March 31, 2015 and December 31, 2014) ) ) Total shareholders' equity $ $ Page 13 of 16 ROYAL CARIBBEAN CRUISES LTD. CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited, in thousands) Quarter Ended March 31, Operating Activities Net income $ $ Adjustments: Depreciation and amortization Net deferred income tax (benefit) expense ) Loss (gain) on derivative instruments not designated as hedges ) Changes in operating assets and liabilities: Decrease (increase) in trade and other receivables, net ) (Increase) decrease in inventories ) Increase in prepaid expenses and other assets ) ) Increase (decrease) in accounts payable ) Increase (decrease) in accrued interest ) (Decrease) increase in accrued expenses and other liabilities ) Increase in customer deposits Other, net Net cash provided by operating activities Investing Activities Purchases of property and equipment ) ) Cash (paid) received on settlement of derivative financial instruments ) Investments in and loans to unconsolidated affiliates ) ) Cash received on loan to unconsolidated affiliate Other, net ) ) Net cash used in investing activities ) ) Financing Activities Debt proceeds Debt issuance costs ) ) Repayments of debt ) ) Dividends paid ) ) Proceeds from exercise of common stock options Cash received on settlement of derivative financial instruments - Other, net 81 Net cash provided (used) in financing activities ) Effect of exchange rate changes on cash ) Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental Disclosure Cash paid during the period for: Interest, net of amount capitalized $ $ Page 14 of 16 ROYAL CARIBBEAN CRUISES LTD. NON-GAAP RECONCILING INFORMATION (unaudited) Gross Yields and Net Yields were calculated as follows (in thousands, except APCD and Yields): Quarter Ended March 31, On a Constant Currency basis Passenger ticket revenues $ $ $ Onboard and other revenues Total revenues Less: Commissions, transportation and other Onboard and other Net Revenues including divested businesses Less: Net Revenues related to divested businesses prior to sales transaction - - Net Revenues $ $ $ APCD Gross Yields $ $ $ Net Yields $ $ $ Gross Cruise Costs, Net Cruise Costs and Net Cruise Costs Excluding Fuel were calculated as follows (in thousands, except APCD and costs per APCD): Quarter Ended March 31, On a Constant Currency basis Total cruise operating expenses $ $ $ Marketing, selling and administrative expenses Gross Cruise Costs Less: Commissions, transportation and other Onboard and other Net Cruise Costs including divested businesses Less: Net Cruise Costs related to divested businesses prior to sales transaction - - Other initiative costs included within Marketing, selling and administrative expenses - - Net Cruise Costs Less: Fuel Net Cruise Costs Excluding Fuel $ $ $ APCD Gross Cruise Costs per APCD $ $ $ Net Cruise Costs per APCD $ $ $ Net Cruise Costs Excluding Fuel per APCD $ $ $ Page 15 of 16 ROYAL CARIBBEAN CRUISES LTD. NON-GAAP RECONCILING INFORMATION (CONTINUED) (unaudited) Net Debt-to-Capital was calculated as follows (in thousands): Asof March 31, December 31, Long-term debt, net of current portion $ $ Current portion of long-term debt Total debt Less: Cash and cash equivalents Net Debt $ $ Total shareholders' equity $ $ Total debt Total debt and shareholders' equity $ $ Debt-to-Capital % % Net Debt $ $ Net Debt and shareholders' equity $ $ Net Debt-to-Capital % % Adjusted Net Income and Adjusted Earnings per Share were calculated as follows (in thousands, except per share data): Quarter Ended March 31, Adjusted Net Income $ $ Net income Net Adjustments to Net Income-Increase $
